Citation Nr: 0529190
Decision Date: 09/13/05	Archive Date: 11/10/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
	
DOCKET NO.  04-29 967	)	DATE SEP 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include arthritis and pes planus.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision dated in June 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied the benefit sought on appeal.  The veteran, who had active service from November 1950 to November 1952, appealed the decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.  


REMAND

A preliminary review of the record regarding the veteran's bilateral foot disorder discloses a need for further development prior to final appellate review.  A review of the claims file indicates that the veteran obtained treatment from a VA Medical Center (VAMC) from August 2003 through March 2004.  Of those records, the veteran first complained of foot pain in December 2003 after he tripped and fell in a park.  The medical record noted that the veteran was very flat-footed and was having increasing foot pain bilaterally.  The veteran reported at that time that he had been discharged from the service because of his flat feet.  A January 2004 VAMC record indicates that the veteran had severe arthritis related to metatarsalgia and difficulty in walking.  He also had severe pronatory foot problems with deformity.   In an early March 2004 VAMC record, the veteran reported that he had flat feet               throughout his life that caused foot pain, and that this pain became worse while in service.  He was diagnosed with, among other things, degenerative arthritis of the right foot.  

Also in early March 2004, the veteran submitted a request for service connection for a bilateral foot condition.  In this request, the veteran stated that his feet had always been a problem and that extreme marching and carrying of heavy backpack equipment while in the service caused his foot condition to be aggravated and worse in severity.  He reported that he tried unsuccessfully on several occasions to obtain his service medical records.  

Later in March 2004, the RO informed the veteran by letter that he needed evidence showing that his bilateral foot disorder existed from his time of military service to the present.  The RO informed the veteran that dates of medical treatment during service, including the name and exact location of the dispensary, hospital or other treatment would be helpful to his claim, as would records and statements from service medical providers and medical evidence from hospitals, clinics and private physicians of treatment since military service.  No response by the veteran appears in the claims file.  

According to the record, in 1973, the veteran's complete service medical records were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The NPRC has verified that there are no service medical records available for this veteran.  In cases such as this, in which records once in the hands of the Government are lost, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has a heightened allegation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran submitted eleven lay statements from family and friends in support of his claim.  Of those eleven statements, four were submitted from people who observed the veteran soon after his separation from service.  Specifically, a January 2004 statement from the veteran's brother reported that the veteran had a very hard time walking after his return from service and this condition worsened over time.  A fellow veteran reported in a January 2004 statement that he had known the veteran since his separation from service and observed that the veteran experienced foot pain and discomfort on numerous occasions since that time.  The veteran's son reported in a January 2004 statement that the veteran had severe problems with his feet after he was discharged from service.  Lastly, a friend reported in January 2004 that he had known the veteran since his discharge from service and the veteran consistently complained about his legs and his feet.  

An early June 2004 rating decision denied service connection for bilateral foot arthritis on the basis that the evidence of record did not show a continuity of symptomatology after discharge from service.  Later that month, the veteran submitted a letter from private physician Kevin J. Larsen, D.P.M., who stated that the veteran began receiving treatment at the Grand Island Foot Clinic in June 1991.  He reported that the veteran had pronated flexible flat foot with limitation of motion at the great toe joint on his right foot with some degenerative arthritic changes, and that the veterans foot problems were caused by and accentuated by the veteran's flatfootedness.  The doctor stated that being in a military position that required a lot of marching with heavy packs would have a potential aggravating effect upon the veteran's feet.  

In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as continuity of symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In Falzone v. Brown, the United States Court of Veterans Appeals (CAVC) held that pes planus is the type of disability that "lends itself to observation by a lay witness."  The Court found that the appellant's statements in that case regarding the continuity of symptomatology in connection with his feet were competent because they related to an observable condition.  

Based upon the veteran's March 2004 statement and the lay statements attesting to foot problems since the time of separation from service, and in order to give the veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is desirable.  Therefore, this case is being returned to the RO via the Appeals Management Center in Washington, D.C. and the VA will notify the veteran when further action on his part is required.  Accordingly, this case is REMANDED for the following action:  

1.  The RO should request that the veteran furnish the complete names, addresses, and dates for any treatment he received for his bilateral foot disorder, including treatment for arthritis of the bilateral feet and bilateral pes planus since his separation from service.  In doing so, the veteran should provide authorizations for the release of medical records from these locations, including a specific authorization for medical records from Dr. Kevin J. Larsen at the Grand Island Foot Clinic.  After obtaining the necessary authorizations, the RO should obtain and associate those records with the claims file.  The veteran should also be informed, in the alternative, that he may obtain these records himself and submit them to the RO.  

2.  The RO should afford the veteran an examination to ascertain the nature and etiology of his bilateral foot disorder.  Any and all indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following the examination, to report complaints and clinical findings pertaining to the veteran's bilateral foot disorder.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should specifically offer comments and opinions on the following:  

(a) Did the veteran's bilateral foot condition preexist any verified period of active service or have its onset during a period of service?  

(b) If the examiner determines that the veteran's bilateral foot disorder preexisted his period of active service, the examiner should indicate the likelihood (not likely; at least as likely as not; more likely than not) that this disorder worsened during a period of military service, and if so, whether such worsening constituted the natural progression of the disorder or whether such worsening constituted chronic aggravation due to service.  In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

(c) If the examiner determines that the veteran's bilateral foot disorder did not preexist his period of active service, then the examiner should indicate whether it is at least as likely as not that the bilateral foot disorder is etiologically related to such service.  

When the development requested has been completed, the veteran's claim for service connection for a bilateral foot disorder should again be reviewed by the RO on the basis of any additional evidence.  If the benefit sought is not granted, the veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current 
 appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran unless he is notified.  



	                  _________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).


